                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CLAIMSOLUTION, INC.,

                       Plaintiff,                                     8:19CV539

        vs.
                                                                       ORDER
CRITERION CLAIM SOLUTIONS OF
OMAHA, INC.,

                       Defendant.


       On December 11, 2019, the Office of the Clerk sent letters (Filing Nos. 4 and 5) to the
following attorneys directing them to register for admission to practice in this court: Patrick J.
McAdams and Nathan A. Orr.

      As of January 7, 2020, the above attorneys have not complied with the Clerk’s letter.
Accordingly,

        IT IS ORDERED: On or before January 21, 2020, the attorneys listed above shall either
comply with the requests set forth in the letters from the Clerk of the Court or show cause by
written affidavit why they cannot comply with the rules of the Court. Failure to comply with this
order will result in being removed as counsel of record.

       Dated this 8th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
